Citation Nr: 0518382	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-12 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  The Board 
reviewed the matter initially in August 2004, at which time, 
it determined that further evidentiary development was 
warranted.  Accordingly, the Board remanded the matter to the 
RO.  A review of the record reveals that the remand 
directives have been executed and the Board may proceed with 
its review.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim for service connection for the veteran's 
cause of death; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  The veteran died in October 2001 at the age of 83; the 
immediate cause of death was cardiopulmonary arrest; senility 
and chronic bronchial asthma were listed as antecedent 
causes.

3.  The medical evidence does not show cardiovascular 
disease, senility, or bronchial asthma during service or for 
many years thereafter, nor is there competent evidence that 
links any of these disorders to service.

4.  Service connection was in effect for schizophrenia, which 
was rated 100 percent at the time of the veteran's death; the 
medical evidence does not demonstrate that the veteran's 
fatal heart disease, senility, or chronic bronchial asthma 
was caused or aggravated by the veteran's schizophrenia, nor 
does it show that schizophrenia substantially or materially 
contributed to the veteran's death or affected a vital organ.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), provides for, among other things, notice and 
assistance to claimants under certain circumstances.  VA 
regulations merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the July 2002 rating decision, the April 2003 
Statement of the Case (SOC), and the February 2005 
Supplemental Statement of the Case (SSOC) adequately informed 
the appellant of the information and evidence needed to 
substantiate her claim.  The Board observes that a letter was 
sent to the appellant in April 2002 that informed the 
appellant of the law, including that VA would assist her in 
obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the appellant 
appealed a July 2002 rating decision and the RO provided 
notice to the claimant three months earlier in April 2002 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, although the April 2002 letter 
from the RO did not include the language of the fourth 
element, a letter was sent in August 2004, which advised the 
appellant to inform VA if there was any other evidence or 
information that the appellant thinks will support her claim 
and to send it to VA if it was in her possession.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In a binding opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  VA has 
obtained all indicated medical records available or expended 
reasonable efforts to do so.  The VA afforded the appellant a 
medical review of the veteran's file with a medical opinion 
that adequately addressed the cause of the veteran's death.  
There is no further duty to provide another medical opinion 
in this case as the evidence of record is sufficient to 
resolve this appeal.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  
See also See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).

FACTUAL BACKGROUND

The veteran underwent a compensation and pension examination 
in October 1997 to evaluate service-connected schizophrenia.  
The veteran's GAF (global assessment of functioning scale) 
score was 20, evincing a danger of hurting himself and 
others, and failure to maintain minimal personal hygiene with 
gross impairment in communication.

A Certificate of Death reflects that the veteran died in 
October 2001 at age 83.  Cardiopulmonary arrest is listed as 
the immediate cause of death with senility and chronic 
bronchial asthma listed as antecedent causes. 

S.P.V., M.D. certified in April 2002 that the veteran had 
been his patient beginning in 1994 to 1995 with a diagnosis 
of chronic asthmatic bronchitis.

An undated statement from A.R.B., M.D. was received in April 
2002, wherein Dr. B. certified that the veteran had been 
under his care from September 1990 until his death in October 
2001.  The veteran underwent treatment with Dr. B often, at 
times on a monthly basis, with frequent complaints of 
difficulty breathing and a non-productive cough.  The 
diagnosis was emphysema and pulmonary tuberculosis, which was 
confirmed by x-ray.  In a second statement, also received in 
April 2002, Dr. B stated that in reviewing his records, he 
found out that the veteran's asthma attacks were due to an 
emphysema, as proven by x-ray dated in September 1990.  He 
concludes, "And that having emphysema and pulmonary 
tuberculosis, he was already "senile" at age 83 yrs."

A VA staff physician reviewed the veteran's claims file in 
September 2004 for the purpose of rendering an opinion 
whether it is at least as likely as not that the veteran's 
senility was caused or aggravated by the veteran's service 
connected schizophrenia beyond its natural progression, or 
could not otherwise be disassociated from his service-
connected schizophrenia.  The VA physician noted the results 
of the veteran's last VA C&P examination from December 1997 
and the veteran's certificate of death.  He observed that 
schizophrenia was active and debilitating to such a degree 
that a GAF (Global Assessment of Functioning Scale) score of 
20 was assessed based solely on the veteran's schizophrenia.  
The VA physician concluded that it is impossible to associate 
the veteran's schizophrenia with his senility because 
schizophrenia is a functional mental disorder, whereas 
senility is a physiological condition that results from the 
wear and tear of time progression.  He stated he could not 
provide any rational explanation that would associate a 
functional disorder to a natural physiological phenomenon; he 
concluded that to do so would border on speculation.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2004).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).                                                                                                                                      

ANALYSIS

The veteran died in October 2001 at the age of 83.  A 
certificate of death shows that the immediate cause of his 
death was cardiopulmonary arrest.  Senility and chronic 
bronchial asthma were listed as antecedent causes.  The 
medical evidence does not show cardiovascular disease, 
senility, or bronchial asthma during service or for many 
years thereafter, nor is there competent evidence that links 
any of these disorders to service.  The appellant contends 
that the veteran's diminished, abnormal mental status due to 
schizophrenia and senility contributed to the veteran's death 
because this affected his ability to maintain personal 
hygiene and intake proper nutrition, which in turn led to a 
rapid deterioration of the veteran's health and is the 
primary reason he contracted chronic bronchitis.  The 
appellant further asserts that noncompliance with oral 
medication aggravated the veteran's overall state of health.  

Service connection was in effect for schizophrenia, which was 
rated 100 percent at the time of the veteran's death.  The 
medical evidence does not demonstrate that the veteran's 
fatal heart disease, senility, or chronic bronchial asthma 
was caused or aggravated by the veteran's schizophrenia, nor 
does it show that schizophrenia substantially or materially 
contributed to the veteran's death or affected a vital organ.  
The Certificate of Death includes no notation of 
schizophrenia.  A September 2004 VA medical opinion rules out 
schizophrenia as a contributory cause of death as the 
physician was unable to link it to the veteran's senility, 
which was noted as an antecedent (versus immediate) cause of 
death on the death certificate.  

The Board notes that service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2004).

Here, the veteran's schizophrenia was rated 100 percent at 
the time of his death.  However, the competent opinion 
obtained in September 2004 included the statement that 
schizophrenia is a functional disorder, distinguishable from 
senility, which is a physiological disorder.  This opinion 
weighs against a finding that the veteran's schizophrenia 
affected a vital organ and there is no competent opinion to 
the contrary.  Thus, debilitation may not be assumed.

While the appellant's contentions do not appear to be 
implausible on their face, there is no documentation of 
record that indicates that the appellant possesses the 
requisite qualifications to render a competent opinion 
regarding the veteran's cause of death.  Determining the 
cause of a disability, in this case death, addresses a 
question of medical etiology; therefore, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Consequently, the appellant's theories of causation have no 
probative value.

As the evidence in this matter preponderates against any 
connection between the veteran's death and service, 
reasonable doubt does not apply and service connection for 
the veteran's cause of death is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  








ORDER

Service connection for the veteran's cause of death is 
denied.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


